Citation Nr: 1031012	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-09 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for the 
Veteran's service-connected major depressive disorder, currently 
rated as 70 percent disabling.

2.  Entitlement to an initial increased evaluation for the 
Veteran's service-connected sarcoidosis with asthma, currently 
rated as 30 percent disabling.

3.  Entitlement to an initial increased evaluation for the 
Veteran's service-connected migraine headaches, currently rated 
as 30 percent disabling.

4.  Entitlement to an initial compensable evaluation for the 
Veteran's service-connected hypertension.

5.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from November 1989 
to March 1992, from November 1993 to December 1996 and from 
August 2003 to August 2006.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in September 2007, a statement of 
the case was issued in March 2008, and a substantive appeal was 
received in April 2008.  


FINDING OF FACT

In a June 2010 statement to the Board, the Veteran stated that 
she no longer wished to pursue an appeal on the issues of 
entitlement to increased evaluations for her service-connected 
major depressive disorder, sarcoidosis with asthma, migraine 
headaches and hypertension; as well as entitlement to service 
connection for sinusitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issues of entitlement to increased 
evaluations for her service-connected major depressive disorder, 
sarcoidosis with asthma, migraine headaches and hypertension; as 
well as entitlement to service connection for sinusitis, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  The Veteran, in a written statement submitted to the 
Board in June 2010, withdrew her appeal as to the issues of 
entitlement to increased evaluations for her service-connected 
major depressive disorder, sarcoidosis with asthma, migraine 
headaches and hypertension; as well as entitlement to service 
connection for sinusitis.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration of these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal of these issues and they are dismissed without 
prejudice.  


ORDER

The appeal as to the issues of entitlement to increased 
evaluations for her service-connected major depressive disorder, 
sarcoidosis with asthma, migraine headaches and hypertension; as 
well as entitlement to service connection for sinusitis, is 
dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


